DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-9 in the reply filed on 05/12/2022 is acknowledged.

Claims 10-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/12/2022.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 07/31/2020 and 02/25/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the examiner.

Claim Objections
Claim 4 is objected to because of the following informalities:  claim 4 recites “wherein ratio of…” and there appears to be a word missing. It is suggested to recite “wherein a ratio of…”  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4-5 and 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 4-5 and 8-9 recite the limitation "the thickness," and/or “the difference,” and/or “the melting point,” and/or “the maximum impact force,” and/or “the fracture surface”.  There is insufficient antecedent basis for these limitations in the claims.
	Claim 4 further recites “the second intermediate layer” however claim 1 from which claim 4 depends does not recite a second intermediate layer, thus the limitation lacks antecedent basis. For sake of further examination, “the second intermediate layer” will be viewed as the second dye-containing layer.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 5-9 are rejected under 35 U.S.C. 102(a)(1)/(2) as being anticipated by Akao (US 4,663,218).
	Regarding claims 1 and 2, Akao discloses a packaging film comprising a metallized film layer and two polyethylene polymer layers on either side (column 1, lines 15-20). The metalized film layer being for example a biaxially stretched nylon film (instant stretched thermoplastic resin film) (column 2, lines 45-46), and each polyethylene polymer layer containing a light-shielding material such as carbon black (instant first and second dye-containing layers composed of thermoplastic resin and dye) (column 4, lines 59-61). Carbon black being disclosed as an exemplary dye which absorbs light having a wavelength of 300 nm or more and 3000 nm of less (see specification 0038).
	Regarding claim 3, Akao teaches the content of light-shielding material in each outer layer being from 0.3 to 30 wt%, and more preferably 3 to 10 wt% (column 5, lines 15-20 and Table 1), anticipating the claimed content of 0.01 to 7% by mass. (See MPEP 2131.03).
	Regarding claim 5, Akao does not expressly teach a difference between the melting point of the stretched film and melting point of the film before stretching being 5oC or more and 20oC or less, however, applicants specification teaches that the film may include a polyamide resin (0038 and 0046), and that film being uniaxially or biaxially stretched (0049), the melting point difference is expected from the prior art product.
Regarding claim 6, Akao disclose the laminated sheet as claimed, however does not teach the film for laser tape winding molding. However, the recitation in the claims that the laminated sheet is “for laser tape winding molding” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
            It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that Akao discloses laminated sheet as presently claimed, it is clear that the film of Akao would be capable of performing the intended use, i.e. laser tape winding molding, presently claimed as required in the above cited portion of the MPEP. 
	Regarding claim 7, Akao discloses forming the film of the invention into a bag and heat sealing (fusing) the layers together (column 13, lines 10-20, Fig. 14-15).
	Regarding claims 8 and 9, Akao does not teach the maximum impact force at -40oC of 0.5 kN or more or a different between the impact force at 23oC and -40oC of 0.2 kN or less, however as Akao teach the same materials and fused layers as claimed, the claimed impact force and impact force difference as claimed are expected form the prior art laminate. Similarly, given Akao teaches the same material a test piece of the laminate after the high rate impact test is further expected to have a fibrous structure as claimed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Akao.
	Regarding claim 4, Akao teaches the stretched film having a thickness of 5 to 50 µm (column 2, lines 45-48) and the light-shielding layers having a thickness of 13 to 70 µm, thus a ratio of thickness of the first light-shielding layer to the thickness of the stretched film to the thickness of the second light-shielding layer ranges from 1:0.07:1 to 1:3.8:1, overlapping the claimed 0.2:9.6:0.2 to 2.5:5:2.5.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, In re Wertheim, 191 USPQ 90, In re Woodruff, 16 USPQ2d 1934, and In re Peterson, 65 USPQ2d 1379. MPEP 2144.05.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA SAWDON whose telephone number is (571)270-1727. The examiner can normally be reached M-Th 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALICIA J SAWDON/Primary Examiner, Art Unit 1781